Citation Nr: 1643416	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to asbestos exposure, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her children


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from June 1944 to February 1946.  The Veteran died in September 2013, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for squamous cell carcinoma of the lung, for accrued benefits purposes, and entitlement to service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement in November 2013.  Following issuance of a Statement of the Case (SOC), in July 2014, she perfected an appeal to the Board in July 2014.

In April 2016, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  Specifically, the July 2014 SOC refers to the appellant's "VA Form 21-534EZ, Application for DIC [Dependency and Indemnity Compensation], Death Pension, and/or Accrued Benefits," received by VA on September 30, 2013, as well as the "Veteran's Death Certificate," also received September 30, 2013.  However, neither of these documents appears in the appellant's virtual record.  Accordingly, a remand is warranted so that the documents may be found and associated with the claims file.

The Board further notes that, in Reliford v. McDonald, 27 Vet. App. 297 (2015), the Court of Appeals for Veterans Claims acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA policy to accept a VA Form 21-534 as both a claim for accrued benefits and a substitution request.  See also 38 C.F.R. § 3.1010(c)(2) (2015) (holding that, in lieu of a specific request to substitute, a claim for accrued benefits, survivor's pension, or DIC is deemed to include a request to substitute if a claim for monetary benefits was pending when the claimant died).  The regulation is also clear that it is the responsibility of the RO and not the Board to determine whether a particular claimant is eligible for substitution.  38 C.F.R. § 3.1010(e) ("The agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.")  Here, despite the fact that the appellant appears to have submitted a VA Form 21-534, there is no indication that the AOJ has adjudicated the substitution issue.  Thus, on remand, the RO should consider whether the appellant should be substituted based on the above information.

The Board also finds that a VA medical opinion is necessary in order to evaluate the claim for service connection for the cause of the Veteran's death.  Here, as noted above, the Veteran's death certificate is not of record; however, the SOC (possibly quoting the death certificate) indicates that the principal cause of death was respiratory failure due to congestive heart failure with significant contributing conditions of squamous cell carcinoma of the lung and coronary heart disease.  The appellant has argued that the Veteran's lung cancer was caused by in-service asbestos exposure.  In support, she testified that he decommissioned ships at the end of World War II and was thereby exposed to asbestos-ridden pipe insulation.  She also testified that the Veteran manifested abdominal distension throughout his life, which she believes is a symptoms of asbestos-related pathology.

In May 2016, the appellant submitted a letter from the Veteran's private physician indicating that the Veteran died of metastatic nonsmall cell cancer with extensive pleural involvement.  The physician opined: "Having taken care of [the Veteran] and recognizing that his disease involved the pleural extensively, it is my opinion that the etiology of his lung cancer is at least as likely as not to be related to his [in-service] asbestos exposure."  Also of record is a September 2013 VA examination report, obtained prior to the Veteran's death, which includes a medical opinion that the Veteran's lung cancer was less likely than not related to asbestos exposure.

The Board notes that VA is obligated to obtain a medical opinion when there is a reasonable possibility that such would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A.  Here, as discussed above, the record contains conflicting evidence regarding whether the Veteran's lung cancer, which contributed to his death, was related to service, to include asbestos exposure.  Accordingly, the Board finds that a VA medical opinion is required to evaluate the claim and reconcile the conflicting evidence.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate and associate with the claims file the appellant's VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits (received on September 30, 2013); and the Veteran's death certificate (received on September 30, 2013).

2.  Inform the appellant of her ability to substitute for the Veteran.  Then, adjudicate whether the appellant is eligible for substitution.

3.  Forward the claims file to a VA examiner for an opinion regarding the etiology of the Veteran's lung cancer.  The examiner should review the claims folder and consider all pertinent evidence of record, including all service treatment records; the September 2013 VA examination report; and the May 2016 opinion from the Veteran's private physician.  Also consider the lay assertions of record, particularly the reports of in-service asbestos exposure and the Veteran's history of abdominal distension.

A complete rationale for any opinion rendered must be provided.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

